27 So. 3d 149 (2010)
Jason P. TAYLOR, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-765.
District Court of Appeal of Florida, Second District.
January 29, 2010.
James Marion Moorman, Public Defender, and Maureen E. Surber, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Tonja Rene Vickers, Assistant Attorney General, Tampa, for Appellee.
NORTHCUTT, Judge.
Jason Taylor challenges a restitution order following his guilty plea to burglary of a conveyance and grand theft. He contends that the circuit court abused its discretion by basing the restitution order on the replacement values of the stolen items rather than their fair market values. We *150 and conclude that the court's election to employ replacement values was well within its discretion. See C.M.S. v. State, 997 So. 2d 520, 521 (Fla. 2d DCA 2008).
Taylor also argues, correctly, that the restitution amount was based on faulty math. The victim testified to the following amounts: $106.49 for a radar detector, which included tax; $170.00 for a GPS; $129.99 for a camera; and $9.99 for the camera case. When added together, the total is $416.47. Taylor was ordered to pay $555.15 in restitution. That sum was not supported by the evidence. Accordingly, we reverse the restitution order and remand for the court to award restitution in the amount of $416.47.
Reversed and remanded with directions.
ALTENBERND, J., and CASE, JAMES R., Associate Senior Judge, Concur.